Case 2:19-cv-13063-BAF-APP ECF No. 24 filed 05/29/20               PageID.351       Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

RONALD KINGSBURY,

       Plaintiff,                                          Civil Action No. 19-CV-13063

vs.                                                        HON. BERNARD A. FRIEDMAN

PROGRESSIVE MICHIGAN
INSURANCE COMPANY,
DAVID MARCINEK, and
OMI TRANSPORTATION, INC.,

      Defendants.
____________________________/

                     OPINION AND ORDER DENYING
         DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS

               This matter is presently before the Court on the motion of defendants David

Marcinek (“Marcinek”) and OMI Transportation, Inc. (“OMI”) for judgment on the pleadings

[docket entry 22]. Plaintiff has not responded, and the time for him to do so has expired.

Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion without a hearing.

               This cases arises from a traffic accident that occurred on the Southfield Freeway

(M-39) in Detroit, Michigan. According to the complaint,

               9. On September 7, 2018, . . . Marneda Brown was the operator of
               a 2006 Jeep Grand Cherokee . . . which vehicle was owned by
               Donald Hinson and was being operated by Marneda Brown
               southbound on I-39 [sic] near its intersect [sic] with McNichols .
               ...

               10. . . . Defendant David Marcinek was the operator of a 2014
               Volvo tractor/trailer . . . which vehicle was owned by Defendant
               Omi Transportation and was being operated by Defendant David
               Marcinek southbound on I-39 [sic] near its intersect [sic] with
               McNichols . . . .

               11. . . . Plaintiff Ronald Kingsbury was the operator of a 2001
Case 2:19-cv-13063-BAF-APP ECF No. 24 filed 05/29/20                 PageID.352       Page 2 of 9



               Harley Davidson motorcycle . . . which motorcycle was being
               operated by Plaintiff southbound on I-39 [sic] near its intersect
               [sic] with McNichols . . . .

               12. . . . [T]he vehicle being operated by Marneda Brown and
               owned by Donald Hinson was not maintained and/or reasonably
               repaired prior to being operated on the roadway.

               13. . . . [T]he vehicle being operated by Marneda Brown lost its
               wheel causing Marneda Brown to lose control and collide with the
               tractor/trailer being operated by Defendant David Marcinek . . . .

               14. . . . Defendant David Marcinek failed to make proper
               observations of Plaintiff, suddenly and without warning changed
               lanes into Plaintiff’s lane of travel in an attempt to avoid the
               vehicle being operated by Marneda Brown and Defendant David
               Marcinek collided with another vehicle on the roadway blocking
               the lanes of travel, including Plaintiff’s lane of travel, and
               impeding the normal flow of traffic causing serious and permanent
               injuries to Plaintiff . . . .

Compl. ¶¶ 9-14. Plaintiff alleges that Marcinek was negligent by failing to operate his vehicle

in a reasonable and prudent manner and at a speed that would permit him to stop within an

assured safe distance; driving carelessly and heedlessly; failing to keep his vehicle under control

and to drive with due diligence and circumspection; failing to stop with an assured clear distance

and to keep a careful and prudent lookout; failing to ascertain whether he could change lanes

safely; impeding the normal flow of traffic; creating unreasonable danger to others; and failing

to obey all traffic laws. Id. ¶ 19. Plaintiff further claims that defendant OMI is liable as

Marcinek’s employer and as the owner of the truck. For relief, he seeks damages, costs, interest,

and attorney fees.

               Marcinek and OMI seek judgment on the pleadings pursuant to Fed. R. Civ. P.

12(c). As the Sixth Circuit has noted, in deciding such a motion

               “all well-pleaded material allegations of the pleadings of the

                                                2
Case 2:19-cv-13063-BAF-APP ECF No. 24 filed 05/29/20                   PageID.353        Page 3 of 9



              opposing party must be taken as true, and the motion may be
              granted only if the moving party is nevertheless clearly entitled to
              judgment” as a matter of law. JPMorgan Chase Bank, N.A. v.
              Winget, 510 F.3d 577, 581-82 (6th Cir. 2007) (quoting S. Ohio
              Bank v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 479 F.2d 478
              (6th Cir. 1973)). To survive a Rule 12(c) motion, “a complaint
              must contain direct or inferential allegations respecting all the
              material elements under some viable legal theory.” Commercial
              Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 336 (6th Cir.
              2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct.
              1937, 173 L.Ed.2d 868 (2009) (“[A] complaint must contain
              sufficient factual matter, accepted as true, to ‘state a claim to relief
              that is plausible on its face.’ A claim has facial plausibility when
              the plaintiff pleads factual content that allows the court to draw the
              reasonable inference that the defendant is liable for the misconduct
              alleged.” (citations omitted) (quoting Bell Atl. Corp. v. Twombly,
              550 U.S. 544, 556, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007))).

Hindel v. Husted, 875 F.3d 344, 346-47 (6th Cir. 2017).

              Defendants argue that they are entitled to judgment on the pleadings because the

complaint acknowledges that when Marcinek drove into plaintiff’s lane he did so in reaction to

a third party’s negligence. As quoted above, the complaint alleges that Brown lost control of

her vehicle,1 which was not properly repaired or maintained, when it lost a wheel and collided

with Marcinek’s truck, and that this caused Marcinek to “suddenly and without warning

change[] lanes into Plaintiff’s lane of travel in an attempt to avoid the vehicle being operated

by . . . Brown.” Compl. ¶ 14. Marcinek then “collided with another vehicle on the roadway

blocking the lanes of travel, including Plaintiff’s lane of travel, and impeding the normal flow

of traffic causing serious and permanent injuries to Plaintiff.” Id.

              Defendants cite case authority for the proposition that under Michigan law “there


       1
         Defendants note that plaintiff has filed two related lawsuits in Wayne County
Circuit Court, one against Brown and Hinson, and another against his PIP carrier. See Defs.’
Mot. ¶ 1.

                                                 3
Case 2:19-cv-13063-BAF-APP ECF No. 24 filed 05/29/20               PageID.354       Page 4 of 9



is no liability when an accident is the result of a sudden emergency not of the defendant’s

own making.” Defs.’ Mot. ¶ 8. Defendants cite Vander Laan v. Miedema, 188 N.W.2d 564

(Mich. 1971); Vsetula v Whitmyer, 468 N.W.2d 53 (Mich. Ct. App. 1991); Adkins v. Pierson,

374 F.2d 860, 861-862 (6th Cir. 1967); and Evans v. United States, No. 12-12794, 2013 WL

6196608 (E.D. Mich. Nov. 27, 2013).

              In Vander Laan v. Miedema, defendant rear-ended plaintiff. The trial court

instructed the jury as to defendant’s duty to maintain an assured clear distance and as to the

statutory presumption that the driver who rear-ends another vehicle is deemed to be prima facie

negligent. The trial court also instructed the jury that “if you find that the defendant was

confronted with a sudden emergency, not of his own making, and if you find that he used

ordinary care and was still unable to avoid the violation because of such emergency, then, of

course, his violation is excused.” 188 N.W.2d at 566. The Michigan Supreme Court determined

that the trial court erred in giving this “sudden emergency” instruction because

              [t]o come within the purview of this rule the circumstances
              attending the accident must present a situation that is ‘unusual or
              unsuspected.’

              The term ‘unusual’ is employed here in the sense that the factual
              background of the case varies from the everyday traffic routine
              confronting the motorist. Such an event is typically associated
              with a phenomenon of nature. A classical example of the ‘unusual’
              predicament envisioned by the emergency doctrine is provided by
              Patzer v. Bowerman-Halifax Funeral Home, [s]upra, wherein the
              accident occurred amid an Upper Peninsula blizzard.

               ‘Unsuspected’ on the other hand connotes a potential peril within
              the everyday movement of traffic. To come within the narrow
              confines of the emergency doctrine as ‘unsuspected’ it is essential
              that the potential peril had not been in clearview for any
              significant length of time, and was totally unexpected.


                                               4
Case 2:19-cv-13063-BAF-APP ECF No. 24 filed 05/29/20                    PageID.355      Page 5 of 9



Id. at 567 (citation omitted). Because the cause of the accident (i.e., the defendant driver

looking into his rear-view mirror instead of watching the road) was neither unusual nor

unsuspected, the trial court erred in giving the sudden emergency instruction. Id. at 568.

               In McKinney v. Anderson, 129 N.W.2d 851, 853 (Mich. 1964), the Michigan

Supreme Court stated:

               While it is true that a violation of the rear-end-collision statute
               gives rise to a prima facie case of negligence and a violation of the
               assured-clear-distance-ahead statute constitutes negligence per se,
               such presumption is overcome and such negligence is found not to
               exist when the collision is proven to have occurred in the midst of
               a sudden emergency not of defendants’ making.

In that case, the court determined that the trial court had properly instructed the jury “that if they

found that defendant driver was faced with a sudden emergency they could find him free of

negligence” because

               plaintiffs’ car was stopped, without a signal from plaintiff driver,
               despite the fact that defendants’ headlights were visible to plaintiff
               by rear view observation; that a ravine on the right and a car on the
               left prevented defendant driver from turning to either side; that
               defendant driver was driving within the posted speed limit and had
               shortly before crested a hill. A jury could reasonably have found
               these facts to constitute a situation of sudden emergency not
               brought about by defendant driver.

Id.

               In Vsetula v. Whitmyer, defendant’s vehicle slid on ice as she attempted to enter

the roadway from her driveway. Her vehicle slid into the roadway and was hit by plaintiff’s

vehicle. The trial court denied defendant’s request to instruct the jury on the sudden emergency

doctrine, and the jury found defendant liable and awarded damages. In reversing, the Michigan

Court of Appeals determinated that the requested instruction should have been given. The court


                                                  5
Case 2:19-cv-13063-BAF-APP ECF No. 24 filed 05/29/20           PageID.356     Page 6 of 9



stated:

           The sudden-emergency doctrine is a judicially created principle
           which was defined by our Supreme Court in Socony Vacuum Oil
           Co. v. Marvin, 313 Mich. 528, 546, 21 N.W.2d 841 (1946):

                  One who suddenly finds himself in a place of
                  danger, and is required to act without time to
                  consider the best means that may be adopted to
                  avoid the impending danger is not guilty of
                  negligence if he fails to adopt what subsequently
                  and upon reflection may appear to have been a
                  better method, unless the emergency in which he
                  finds himself is brought about by his own
                  negligence. [Quoting Huddy on Automobiles (8th
                  ed.), p. 359.]

           See also Vander Laan v. Miedema, 385 Mich. 226, 231-232, 188
           N.W.2d 564 (1971).

           In Amick v. Baller, 102 Mich.App. 339, 341-342, 301 N.W.2d 530
           (1980), this Court stated:

                  [T]he factual pattern is “unusual” if the facts
                  present in the case vary from the everyday traffic
                  routine confronting a motorist. Thus, a blizzard or
                  other extreme weather condition may cause such an
                  unusual driving environment that the normal
                  expectations of due and ordinary care are modified
                  by the attenuating factual conditions.
                  “Unsuspected” facts are those which may appear in
                  the everyday movement of traffic, but which take
                  place so suddenly that the normal expectations of
                  due and ordinary care are again modified by the
                  attenuating factual conditions.

           Icy patches on Michigan roads in winter can be unsuspected.
           Young v. Flood, 182 Mich.App. 538, 543, 452 N.W.2d 869 (1990).
           The sudden-emergency instruction should be given whenever there
           is evidence which would allow the jury to conclude that an
           emergency existed within the meaning of the sudden-emergency
           doctrine. Id., at p. 544, 452 N.W.2d 869.

           The trial court in the instant case erred in denying defendants’

                                          6
Case 2:19-cv-13063-BAF-APP ECF No. 24 filed 05/29/20                PageID.357      Page 7 of 9



              request for a jury instruction on the sudden-emergency doctrine.
              There was sufficient evidence of a sudden emergency to allow the
              jury to conclude that a sudden emergency existed which would,
              therefore, excuse defendant’s violation of M.C.L. § 257.652;
              M.S.A. § 9.2352.

Vsetula, 468 N.W.2d at 56.2

              In Adkins v. Pierson, also an automobile collision case, the Sixth Circuit reviewed

the trial court’s jury instruction concerning the sudden emergency doctrine. The court noted that

under Michigan law the rule is:

              “One who suddenly finds himself in a place of danger, and is
              required to act without time to consider the best means that may be
              adopted to avoid the impending danger is not guilty of negligence
              if he fails to adopt what subsequently and upon reflection may
              appear to have been a better method, unless the emergency in
              which he finds himself is brought about by his own negligence.”

Adkins, 374 F.2d at 862 (quoting Socony Vacuum Oil Co. v. Marvin, 21 N.W.2d 841 (Mich.

1946)). The court of appeals reversed and remanded for a new trial because the trial court had

failed to instruct the jury that the emergency doctrine does not apply if the party seeking to

invoke it was negligent in causing the emergency. Id. at 863.

              Finally, in Evans v. United States, defendant lost control of his vehicle when it

hit a patch of black ice on the freeway, causing him to hit plaintiff’s vehicle. Defendant argued

that he was entitled to summary judgment under the sudden emergency doctrine. This Court



       2
         The cited statute, Mich. Comp. Laws § 257.652, states that “[t]he driver of a vehicle
about to enter or cross a highway from an alley, private road, or driveway shall come to a full
stop before entering the highway and shall yield right of way to vehicles approaching on the
highway.”




                                               7
Case 2:19-cv-13063-BAF-APP ECF No. 24 filed 05/29/20                PageID.358      Page 8 of 9



noted:

              The sudden emergency doctrine states that “one who suddenly
              finds himself in a place of danger, and is required to act without
              time to avoid the impending danger, is not guilty of negligence if
              he fails to adopt ... a better method, unless the emergency ... is
              brought about by his own negligence.” Socony Vacuum Oil Co. v.
              Marvin, 313 Mich. 528, 535, 21 N.W.2d 841 (Mich. 1946).

              The doctrine provides an excuse for violating a statute “in regards
              to the events that occur after the defendant discovers the
              emergency.” Freed v. Salas, 286 Mich.App. 300, 333, 780 N.W.2d
              844 (2009). The sudden emergency doctrine is not an excuse for
              negligence, but rather an excuse for a violation of a statute from
              which negligence may be inferred. Id. at 330-31, 780 N.W.2d 844.

              For the sudden emergency defense to apply, the circumstances
              must either be “unusual or unsuspected.” Vander Laan v.
              Miedema, 385 Mich. 226, 232, 188 N.W.2d 564 (Mich. 1971).
              “Unusual facts,” for purposes of the sudden emergency doctrine,
              are those which vary from the everyday traffic routine confronting
              a motorist. Amick v. Baller, 102 Mich.App. 339, 341, 301 N.W.2d
              530 (Mich. 1980). “Unsuspected facts,” for purposes of the sudden
              emergency doctrine, are those which may appear in everyday
              movement of traffic, but which take place so suddenly that the
              normal expectations of due and ordinary care are modified by
              attenuating factual conditions. Amick, 102 Mich.App. at 341, 301
              N.W.2d 530.

Evans, 2013 WL 6196608, at *4. The Court denied defendant’s motion because it was unclear

whether defendant had “created his own sudden emergency” by failing to operate his vehicle in

a reasonably careful manner. Id. The Court left it to the trier of fact to determine whether the

doctrine applied.

              In the present case, it is apparent that the wheel falling from Brown’s vehicle was

both an unusual and unsuspected circumstance that, according to the complaint, proximately

caused the traffic accident in which plaintiff was injured. But just as in Evans, it is not clear

whether Marcinek was blameless in causing the emergency. Plaintiff alleges, among other

                                               8
Case 2:19-cv-13063-BAF-APP ECF No. 24 filed 05/29/20               PageID.359      Page 9 of 9



things, that Marcinek was speeding, driving carelessly, and failing to keep a lookout. The cases

clearly indicate that defendant may not invoke the sudden emergency doctrine if, through his

own negligence, he contributed to bringing about the emergency. This case is still at the

pleading stage. After the record has been developed, defendants are free to renew their motion

if the facts support the application of the sudden emergency doctrine. Accordingly,



              IT IS ORDERED that defendants’ motion for judgment on the pleadings is denied.



                                            s/Bernard A. Friedman
                                            BERNARD A. FRIEDMAN
                                            SENIOR UNITED STATES DISTRICT JUDGE
Dated: May 29, 2020
       Detroit, Michigan




                                               9
